t c memo united_states tax_court pine creek farms ltd petitioner v commissioner of internal revenue respondent docket no filed date bob a goldman for petitioner james fe schacht and christa a gruber for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the fiscal_year ending date in the amount of dollar_figure and a sec_6662 penalty in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this court must decide whether losses_incurred by petitioner on the sale of hog futures are capital losses or ordinary losses and whether petitioner is liable for the accuracy-related_penalty under sec_6662 this case was submitted fully stipulated pursuant to rule all of the facts stipulated are so found petitioner had its principal_place_of_business in lime springs iowa at the time the petition was filed petitioner was incorporated in iowa on date and is engaged in the farming_business petitioner raises corn soy beans and cattle petitioner uses its corn and soy bean crops either to feed its cattle which it raises and markets or to sell to two other corporations grow pork inc grow pork and reis ag ltd reis ag grow pork is engaged in the hog farrowing business grow pork breeds sows raises the baby pigs until they weigh approximately pounds and then sells them to the entities controlled by the owners of grow pork including reis ag reis ag is engaged in the hog finishing business reis ag obtains pigs when they weigh approximately pounds feeds and raises them and then sells the hogs petitioner sells the grain to grow pork and reis ag and the grain is fed to the pigs owned by the latter corporations all three of these corporations have a common shareholder john reis reis reis own sec_51 percent of the stock of petitioner and kay reis his wife owns the other percent reis own sec_50 percent of the stock of reis ag and his brother owns the other percent reis owns percent of the stock of grow pork and there are four other percent shareholders fach of the three corporations is a c_corporation that maintains separate business operations with separate books records and bank accounts prior to incorporating petitioner reis maintained a commodities account with frontier futures inc frontier which he used as a hedge account when petitioner was incorporated reis' commodities account with frontier was transferred to petitioner neither reis ag grow pork reis nor kay reis maintains any commodities accounts reis stated that it was simpler to have petitioner maintain a hedge account because he and his wife owned petitioner he also stated that this made for more accurate and simpler maintenance of records for all purposes including tax reporting whereas utilizing a hedge account for the other corporations would have been very difficult because of the spread of ownership during the taxable_year ended date petitioner through the frontier commodity account was involved in numerous futures transactions for corn soybeans cattle and hogs the net result of these transactions was a loss of dollar_figure petitioner deducted dollar_figure for hedging expense as an ordinary_loss on its return for the year ending date the reason why approximately dollar_figure of losses was not deducted by petitioner is unknown to the parties of the total amount of the losses dollar_figure of the losses was generated by transactions in hog futures in the notice_of_deficiency respondent disallowed dollar_figure of petitioner's hedging expense deduction ie dollar_figure of hog future losses less the approximately dollar_figure of losses petitioner did not deduct on the ground that petitioner was not engaged in the production of hogs respondent determined that the dollar_figure loss was a capital_loss respondent contends that because petitioner was not engaged in the hog business it could not have hedging_transactions in that commodity and its losses_incurred from transactions in hog futures are capital losses in nature not ordinary losses petitioner contends that its method of involvement with hog operations is sufficient to allow the losses from the transactions to be deducted as hedging losses sec_165 generally allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 states that losses from sales or exchanges of capital assets shall be allowed only to the extent allowed in sec_1211 and sec_1212 which set forth limitations on capital losses a capital_asset is defined as property held by the taxpayer but there are several exceptions to the general_rule sec_1221 during the year in issue none of the exceptions addressed futures contracts sec_1221 sec_1221 was amended by adding subsection which excludes clearly identified hedging_transactions from the definition of capital_asset effective for any transaction entered into on or after date ticket to work and work incentives improvement act of publaw_106_170 stat because commodity futures contracts were not specifically excluded they generally are treated as capital assets see generally 485_us_212 myers v commissioner tcmemo_1986_518 sec_1233 specifically provides that gain_or_loss from short_sales of commodity futures shall be treated as gain_or_loss from the sale of a capital_asset however sec_1233 9g states that sec_1233 shall not apply in the case of a hedging_transaction in commodity futures the regulations under sec_1221 also contain a provision which governs the treatment of hedging_transactions sec_1_1221-2 income_tax regs under this provision the term capital_asset does not include property that is part of a hedging_transaction sec_1_1221-2 income_tax regs a hedging_transaction is a transaction that a taxpayer enters into in the normal course of the taxpayer's trade_or_business primarily to reduce risk of price changes or currency fluctuations with respect to ordinary_property that is held or to be held by the taxpayer sec_1 b income_tax regs property is ordinary_property only if a sale_or_exchange of the property by the taxpayer could not produce capital_gain or loss regardless of the taxpayer's holding_period when the sale_or_exchange occurs sec_1_1221-2 income_tax regs the regulations under sec_1_1221-2 are intended to provide the only definition of a hedging_transaction sec_1_1221-2 income_tax regs under the regulations whether or not a transaction reduces the risk of price changes or currency fluctuations is determined based on all of the facts and circumstances surrounding the taxpayer's business and the transaction sec_1_1221-2 income_tax regs in applying this concept we look to case law to determine whether a transaction reduces a taxpayer's risk under case law a bona_fide hedge requires a risk of loss by unfavorable changes in the price of something expected to be used or marketed in the taxpayer's business a possibility of shifting the risk to someone else through the purchase or sale of futures contracts and an intention and attempt to so shift the risk fnma v commissioner 100_tc_541 in every hedge there must be a direct relationship between the product that is the basis of the taxpayer's business and the commodity futures in which the taxpayer deals for protection cullin v commissioner tcmemo_1997_292 there must also be a close relationship between the price of the product and the price of the commodity_future 286_f2d_277 6th cir 72_tc_206 cullin v commissioner supra in this case respondent disallowed the ordinary treatment of losses on hog futures petitioner did not produce hogs in myers v commissioner supra we stated that the taxpayer had little if any reason to hedge soybean and feeder cattle where the taxpayer did not produce soybeans or feeder cattle we found that such transactions resulted in capital losses id petitioner argues that although it did not produce hogs it did sell corn and soybeans to other corporations which produced hogs petitioner presented no evidence that it could not sell the grains to different companies for other purposes petitioner did not prove a direct relationship between the corn or soybeans which are the basis of its business and the hog futures in which it deals moreover what is also critical is that petitioner did not establish that there was a close relationship or any relationship between the price of corn or soybeans and the price of hog futures the transactions in hog futures did not reduce the risk of price changes or currency fluctuations with respect to petitioner's ordinary_property petitioner also contends that its major stockholder reis maintains the hedging_account to protect his hog and grain prices and that everything is held in one account to save expenses and time respondent’s position is that the business of the other corporations in which reis is a shareholder may not be attributed to reis and then reattributed from him to petitioner it is well settled that a corporation is an entity distinct from its shareholders 287_us_404 a corporation's business is not attributable to its shareholders absent exceptional circumstances 287_us_410 while the regulations under sec_1221 provide that the risk of one member of a consolidated_group may be treated as the risk of the other members of the group there is no evidence that petitioner reis ag and grow pork were members of a consolidated_group sec_1_1221-2 income_tax regs they did not file nor were they required to file consolidated_returns for the tax_year sec_1501 and sec_1502 sec_1_1221-2 h income_tax regs therefore the business transactions of reis ag and grow pork cannot be attributed to reis and from reis to petitioner we find no exceptional circumstances which would cause us to ignore the corporate entities and attribute the production of hogs to petitioner while it may have been easier for reis to maintain all the hedging_transactions in one account under petitioner's name the hog futures transactions cannot be treated as hedging_transactions of petitioner the disallowed loss of dollar_figure is a capital_loss accordingly we sustain respondent's determination sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b sec_6664 provides that no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of an accountant may demonstrate reasonable_cause and good_faith 469_us_241 sec_1_6664-4 income_tax regs in this case the tax consequences regarding the futures transactions and the ownership of the various corporations were fairly complex petitioner's tax returns were prepared by its accountant petitioner relied upon the accountant's advice we find that petitioner had reasonable_cause for the underpayment_of_tax and acted in good_faith accordingly we hold for petitioner as to the sec_6662 penalty decision will be entered for respondent as to the deficiency and for petitioner as to the penalty
